Citation Nr: 0719393	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  00-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to February 25, 1999, 
for the grant of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted an increase in the veteran's service-
connected angioneurotic edema from a 10 percent disability 
rating, that had been in effect since the grant of service 
connection (by rating decision in June 1997) effective August 
25, 1992, to 40 percent effective February 25, 1999 (date of 
receipt of claim).  The veteran's only other service-
connected disability was residuals of a rupture of the biceps 
of the right shoulder with tendonitis, separately rated as 50 
percent disabling.  The July 1999 rating decision resulted in 
elevation of the combined disability evaluation from 60 
percent (which had been in effect since August 25, 1992) to 
70 percent, effective February 25, 1999.  The July 1999 
rating decision also granted TDIU and basic eligibility to 
Dependents' Educational Assistance, both effective February 
25, 1999.  The veteran appealed only the effective date 
assigned for the TDIU rating.

A June 2001 Board decision denied an effective date earlier 
than February 25, 1999, for the TDIU rating and the veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2003, the Court 
vacated that Board decision.  The March 2003 Court 
determination was appealed to the United States Courts of 
Appeals for the Federal Circuit (Federal Circuit).  In April 
2004, the Federal Circuit vacated the Court's March 2003 
determination, but in August 2004, the Court again vacated 
the June 2001 Board decision and remanded the case to the 
Board.

Then, in May 2005 the Board remanded the case to the RO for 
further development.  In November 2005, the Board denied the 
claim.  The veteran appealed that determination and pursuant 
to a Joint Motion for Remand, the Court vacated the Board's 
decision in an August 2006 Order.  


FINDINGS OF FACT

1.  The veteran's service-connected disorders are: 
angioneurotic edema, evaluated as 10 percent disabling (since 
the grant of service connection by rating decision in June 
1997) effective August 25, 1992, and as 40 percent disabling 
since February 25, 1999 (date of receipt of claim); and his 
only other service-connected disability is residuals of a 
rupture of the biceps of the right shoulder with tendonitis, 
separately rated as 50 percent disabling since August 25, 
1992; with a combined disability evaluation of 60 percent 
from August 25, 1992, and 70 percent since February 25, 1999.

2.  A formal claim for an increased rating for angioneurotic 
edema was received on February 25, 1999; this correspondence 
was accepted as a claim for TDIU.  

3.  There was no earlier formal or informal claim for TDIU, 
prior to February 25, 999.

4.  It was not factually ascertainable that the veteran was 
individually unemployable and that the veteran's service-
connected disabilities precluded him from engaging in 
substantially gainful employment within one year prior to the 
assigned effective date of February 25, 1999.


CONCLUSION OF LAW

An effective date prior to February 25, 1999, for a TDIU 
rating is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 
3.400, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in November 2004 and May 2005 cumulatively 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA notifications 
told the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letters were not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in August 2005.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In June 2005, a VA Form 21-4138, Statement in Support of 
Claim was received, which indicated that there were medical 
records at a VA Medical Center in Topeka, Kansas, from 1982 
to the present and at a Kansas City, Missouri, VA Medical 
Center in 1984 and from 1989 to 1996.  These records were 
requested by the RO and the RO described what records were 
received in the August 2005 Supplemental Statement of the 
Case (SSOC).

In June 2005, the claimant's attorney submitted additional 
argument in support of the claim.  Following the August 2005 
SSOC, the claimant's attorney stated that the claimant 
believed that his case had been stated completely and that 
the veteran did not request a hearing.

With regard to any other records, the veteran's attorney 
never provided sufficient information identifying any private 
physician from whom records were to be obtained.  
Accordingly, the Board finds that there is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records in the claims file satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


Earlier Effective Date for TDIU

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  The effective date of an increased rating is set 
forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 
3.400(o).  The general rule with respect to effective date of 
an award of increased compensation is that the effective date 
of award "shall not be earlier than the date of receipt of 
the application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
VA regulations provide that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155.  Such 
informal claim must identify the benefit sought.  See Kessel 
v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999) (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In addition, under 38 C.F.R. § 3.157(b)(1), an informal claim 
may consist of a VA report of examination or hospitalization, 
and the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Historically, the veteran was granted service connection for 
residuals, postoperative partial rupture of the long head of 
the biceps and tendonitis.  A non-compensable rating was 
assigned from June 1982.  In a November 1983 rating decision, 
the disability rating was increased to 20 percent effective 
November 1982.  In 1984, the veteran underwent surgery.  A 
temporary total rating was assigned from January 10, 1984 
through the end of April 1984; thereafter, the 20 percent 
rating was reassigned.  In an April 1985 rating decision, an 
increased rating of 40 percent was granted effective February 
1985; tendonitis of the right shoulder was noted to be part 
of the service-connected disability.  In a May 1993 rating 
decision, an increased rating of 50 percent was granted for 
residuals of a rupture of the long head of the biceps, 
postoperative, and tendonitis of the right shoulder.  The 
assigned effective date was August 1992.  

The May 1993 rating decision also denied service connection 
for angioedema.  The veteran appealed that determination.  

Thereafter, VA medical records to include VA examination 
reports dated in February and April 1997 were received.  It 
was noted that the veteran was employed as a psychologist.  A 
February 1997 VA muscular examination documented the veteran 
report that he was working 30 hours a week at the Topeka, VA 
Medical Center and in private practice for about 20 hours 
weekly.  On VA hematological and psychiatric examinations in 
February 1997, it was noted that he worked at the Kansas 
City, VA Medical Center as a psychologist and also had a 
private practice.  At an April 1997 psychiatric evaluation, 
the veteran reported that he was working at the Kansas City, 
VA Medical Center, but following his retirement he planned to 
move back to Topeka and was considering the possibility of 
working with the State of Kansas.  The medical evidence 
preceding these examination reports also showed that the 
veteran was employed.  

At this juncture, the Board notes that the veteran concedes 
that he last worked on a full-time basis on May 26, 1997, 
also the commencement date of disability benefits from the 
Social Security Administration (SSA).  

In a June 1997 rating decision, service connection for 
angioneurotic edema was granted and a 10 percent rating was 
assigned.  The veteran did not appeal the assigned effective 
date of service connection for this disability; thus it will 
not be revisited by the Board.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

In a March 1998 Board decision, in pertinent part, a rating 
in excess of 50 percent for the service-connected right 
shoulder disability was denied.  In addition, entitlement to 
special monthly compensation (SMC) for loss of use of the 
right upper extremity was also denied.  Under 38 U.S.C.A. § 
7104(b) and 38 C.F.R. §§ 20.1100(a), Board decisions on the 
merits are final, and subsume prior rating decisions on that 
same matter, in the absence of clear and unmistakable error 
(CUE).  See also U.S.C.A. § 7111; 38 C.F.R. § 3.105(a) and 
20.1140 through 20.1141.  Here, though, there is no 
allegation of CUE in any prior final RO decision or in the 
March 1998 Board decision denying a rating in excess of 50 
percent for the service-connected right shoulder disorder.  

On February 25, 1999, correspondence was received from the 
veteran and his representative at that time in which an 
increased rating for angioneurotic edema was requested.  

Further correspondence was received on May 11, 1999, which 
included documents from SSA.  One document was a March 1997 
statement by the veteran on a Federal Employees Retirement 
System (FERS) form addressing the severe occupational impact 
caused by his angioedema.  Another document was a March 1997 
statement by a psychologist on a FERS form also addressing 
the severe occupational impact caused by his angioedema.

Another FERS form by a personnel management specialist dated 
in April 1997 reflects that the veteran had been afforded a 
liberal use of leave but that because of his deteriorating 
emotional condition, it was becoming an undue burden on the 
medical center to continue.  Because he was deficient in 
areas of patient care, he could not be allowed to continue to 
perform the essential functions of his position.

A statement dated April 4, 1997, by a VA physician who had 
conducted the February 1997 VA hematological examination was 
addressed "To Whom it May Concern" and stated that he had 
been asked by the veteran to provide a medical statement 
about his condition.  The following was indicated.  The 
veteran's angioedema had progressively worsened and was 
precipitated by minimal injury and exertion.  He had several 
episodes that required hospitalization and admission to the 
Intensive Care Unit, with intubation.  Also, he had had 
hypokalemic periodic paralysis since childhood and had 
degenerative joint disease (DJD) due to prior joint injuries 
causing severe limitation of motion of the shoulders and 
knees.  His history of gastritis was aggravated by the use of 
non-steroidal anti-inflammatory medication, and he also had a 
history of depression.  His condition could be controlled 
somewhat with medication, although it had been resistant to 
medications in the past, but no change or recovery was 
expected.  It was recommended that he not be subjected to any 
activity that could potentially cause injuries that could 
also include minor injuries.  It was felt that this would be 
difficult to provide considering that he had severe 
angioneurotic edema and severe life-threatening episodes 
which could be precipitated by minor injuries that could 
happen on day-to-day routine daily activities.

A VA Leave Chart Summary reflects that from November 1996 to 
March 1997 the veteran used 45 hours of annual leave and 
46.50 hours of sick leave.

An SSA Disability Determination and Transmittal dated in 
September 1998, and reflecting a filing date of August 1998, 
stated that the veteran was disabled beginning May 26, 1997 
due to angioedema and hypokalemia.  Also attached was another 
SSA document dated in September 1998 indicating that the 
veteran was not engaging in "SGA" (substantially gainful 
activity) and that additional evidence considered was a 
Topeka, VA Medical Center response received on 
August 1, 1998.

Also, a progress note of August 1998 from a physician stated 
that since the last visit in March, the veteran's physical 
and mental conditions had worsened and left him unable to 
work at a consistent paying job.  His medical problems were 
angioedema, which was very debilitating; depression, which 
could be thought of as a response to angioedema; and a 
dissociative disorder, not otherwise specified, which was 
aggravated by angioedema.  These resulted in weakened 
physical and mental health of such severity that work was not 
possible for the foreseeable future.

A September 1998 SSA Report of Contact reflects that the 
veteran's angioedema was very debilitating and consisted of 
repeated episodes of painful and life-threatening swelling of 
various tissues. Reference was made to the above medical 
reports of April 1997 and August 1998.  Personnel at the 
Topeka VA Medical Center indicated that the veteran 
overstated his ability to perform daily activities.

In a July 1999 rating decision, an increased rating for 
angioneurotic edema was granted and a 40 percent rating was 
assigned effective February 25, 1999.  The veteran did not 
appeal the assigned effective date for the increased rating 
for angioneurotic edema.  Thus, absent CUE, that assigned 
effective date of that increase to 40 percent is final.  See 
Rudd.  

The July 1999 rating decision also granted entitlement to 
TDIU and assigned an affective date of February 25, 1999, the 
date of the correspondence from the veteran and his former 
representative in which an increased rating for angioneurotic 
edema was requested.  The veteran appealed the assigned 
effective date.  

Subsequently, in July 2000, the RO received a May 9, 1997 
statement from the Office of Personnel and Management (OPM) 
to the veteran indicating that his FERS application for 
disability retirement was received on that date.  Also 
received in July 2000 was an OPM statement dated May 16, 
1997, to the Kansas City, MO, VA Medical Center, reflecting 
that the veteran's application for disability retirement had 
been approved.

Pursuant to the veteran's June 2005 request to obtain VAOPT 
records the RO obtained records from the Topeka, KS, and 
Kansas City, MO, VA Medical Centers from 1980 to 2005, as 
well as additional records.  The records during the time from 
May 1997 (date of the veteran's retirement) to February 1999 
(the current effective date) do not contain medical findings 
indicating that the veteran was unable to engage in 
substantially gainful employment.  Rather, the records 
reflected the following treatment.  From September 1997 
through November 1997, the veteran was treated for right knee 
disability.  In October and December 1997, the veteran was 
seen in psychotherapy with regard to his constant angioedema 
following the right knee surgery.  No specific information 
was recorded.  In October 1998, the veteran was instructed to 
perform regular exercise on the treadmill.  In April 1999, 
the veteran was seen in the ophthalmology department.  In 
April 1999, he was treated for a throat infection.  In May 
and June 1999, he was given enzyme treatment.  There was no 
mention in any of these records of the veteran's 
employability status.  

In this case, service connection is in effect for a right 
shoulder disability and angioneurotic edema.  The combined 
rating prior to February 25, 1999, was 60 percent.  As of 
February 25, 1999, the combined rating was 70 percent.  As 
indicated above, when the veteran was granted an increased 
rating for his angioneurotic edema, the combined disability 
rating was increased to 70 percent.  That effective date of 
that increase was not appealed.  

TDIU ratings may be assigned where the combined schedular 
rating for the appellant's service-connected disabilities is 
less than 100 percent and when it is found that such 
disorders are sufficient to render the appellant 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  If there is only one such service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more with a combined 
rating of 70 percent or more.

Prior to February 25, 1999, the schedular criteria for TDIU 
was not met.  Accordingly, an earlier effective date for TDIU 
is not for assignment under 38 C.F.R. § 4.16(a) because the 
veteran did not meet the schedular rating requirements until 
that date.  

The veteran's representative asserts that an earlier 
effective date is warranted on an extraschedular basis.  
Specifically, she maintains that the proper effective date is 
February 4, 1997, the date of a VA examination report which 
was followed by the VA examiner's letter of April 1997 which 
discussed the level of severity of the veteran's 
angioneurotic edema.

Thus, the Board must also consider whether there was a claim 
pending for TDIU prior to February 25, 1999, on the basis 
that the veteran's service-connected disabilities combined to 
preclude employment on an extraschedular basis.  That is, 
whether the veteran's service-connected disabilities 
precluded him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from nonservice-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The Federal Circuit has established that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, VA must consider total 
disability based upon individual unemployability.  Roberson 
v. Principi, 251 F.3d 1378 (2001).  In essence, Roberson 
establishes when a claim for individual unemployability must 
be recognized or inferred.

There was no claim for TDIU pending prior to February 25, 
1999.  The VA examination reports, as noted, discussed the 
veteran's employment status.  However, they showed that the 
veteran was employed as a psychologist.  It was indicated 
that the veteran intended to continue working.  The April 
1997 letter stated that the veteran's condition was 
considered severe and permanent.  The VA physician stated 
that the veteran should not be subjected to any activity that 
could potentially cause injuries that could also include 
minor injuries.  It was noted that such injuries could happen 
on a day to day basis and during routine activities.  
However, when generated, the veteran was still working as a 
psychologist and this letter simply did not address the 
veteran's capacity to be employed.  There was no indication 
that the veteran's employment subjected him to injury or was 
being referenced in this letter at all.  

Further, it is alleged, in essence, that because the veteran 
was a VA employee at a VA Medical Center when he last worked 
in May 1997, and began receiving disability retirement, that 
records of his VA employment, from OPM, and from FERS, all 
constituted knowledge imputed to VA adjudicators that he was 
unemployable in May 1997, for the purpose of an earlier 
effective date.  In essence, the veteran and his 
representative allege that VA had constructive possession of 
these records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

However, in Lynch v. Gober, 11 Vet. App. 22 (1997) (Lynch I), 
vacated by the Federal Circuit but reinstated by the Court in 
Lynch v. West, 12 Vet. App. 391 (1999) (Lynch IV) it was 
indicated that the application of the doctrine of 
constructive possession in Bell did not apply to include all 
records in any division of VA as being imputed as notice or 
constructive possession for other divisions, e.g., the 
insurance division, medical division, and adjudication 
division.  The doctrine of "constructive possession" is 
applicable when a document could "reasonably be expected" 
to be a part of the record.

The veteran's VA employment records, including his Leave 
Chart Summary and records pertaining to disability 
retirement, would also not routinely be made a part of any VA 
medical file.  First, because not all VA employees are 
veterans and, secondly, even among those VA employees who are 
veterans, not all actually seek or receive VA treatment.  The 
same applies to records maintained by OPM and by FERS.  
Records of those agencies are not routinely shared with VA.  
So, those records cannot be constructively of record because 
they are not reasonably expected to be part of the VA record.  
Accordingly, these records received in May 1999 cannot serve 
as formal or informal claims for a TDIU rating nor as a basis 
for establishing the date entitlement arose for effective 
date purposes.  The Board also notes that while the veteran 
obtained disability retirement from his VA employment, he 
also had a private medical practice.  So, even disability 
retirement from VA would not necessarily have precluded 
continuation of his private medical practice and, thus, alone 
would not have established individual unemployability.

Thus, there was no claim pending for TDIU prior February 25, 
1999.  Despite the veteran's contentions to the contrary, 
there is no correspondence in which the veteran alleges that 
he was unable to work and to maintain employment.  
Unemployability was not alleged.  There is no earlier 
correspondence which alleged unemployability which may 
constitute a formal claim.  There was no informal claim for 
TDIU.  The veteran was employed when examined in 1997.  The 
medical records dated after the examination report do not 
address unemployability.  As noted, the April 1997 letter did 
not discuss this matter.  Thus, there was no claim pending 
for TDIU on either a schedular or extraschedular basis.

The Board must next consider if it is factually ascertainable 
that an increase in disability had occurred, i.e., was a TDIU 
rating warranted, within the one year prior to the claim.  
That is, during the period of February 25, 1998 to February 
25, 1999, was it factually ascertainable that an increase in 
disability had occurred.  The records dated in this one year 
window do not reflect that this was the case.  They do not 
discuss the veteran's employment status, his ability to be 
employed, or even the severity of his disabilities.  Thus, 
there is no basis for a determination that it was factually 
ascertainable that an increase in disability had occurred.  
There was no evidence establishing that the veteran was 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities and 
that he was totally disabled during that time period.  

In sum, the Board finds no competent evidence dated within 
this time frame that establishes that it is factually 
ascertainable that an increase in disability had occurred and 
that the veteran's service-connected disabilities precluded 
him from engaging in substantially gainful employment.  

While it is apparent the veteran has been receiving SSA 
disability benefits since he last worked in May 1997, the 
dispositive issue here is whether there was a claim filed 
prior to February 1999 or if it was factually shown that he 
was totally disabled due to service-connected disabilities 
within one year prior to the February 1999 claim.  This same 
matter was addressed in Hurd v. West, 13 Vet. App. 449, 451-
52 (2000).

In that case, the Court found that there was a plausible 
basis in the record for the Board's finding that the 
appellant was not entitled to an earlier effective date for 
his TDIU rating.  The record on appeal did not contain any 
medical evidence dated prior to April 1992 which found that 
the appellant was entitled to a TDIU rating.  The first 
evidence which showed that the appellant was entitled to a 
TDIU rating was a July 1993 VA medical examination taken in 
conjunction with his claim for an increased rating filed in 
April 1992.  In his brief, the appellant argued that his 
Social Security award showed that the appellant was 
unemployable as early as 1983.  However, even assuming that 
this evidence demonstrated that a TDIU rating would have been 
warranted, in order to obtain an earlier effective date, his 
application must have been received within one year of the 
date of the increase in disability.  38 U.S.C. § 5110(b)(2) 
("The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.")  In that case, 
the appellant filed his claim in April 1992, but did not 
submit the Social Security decision until August 1996.  
Therefore, the Court found no error in the Board's assignment 
of an effective date of his award.

Here, the veteran did not submit a claim for TDIU in May 
1997, when he last worked and when his SSA benefits were 
apparently awarded.  The veteran did not submit a claim 
within the one year following that date.  The claim for VA 
TDIU benefits was received on February 25, 1999, and at no 
time prior to that date was there either a formal or informal 
claim.  The evidence dated one year prior to that February 
1999 claim does not show that TDIU was warranted, for the 
reasons noted above, on either a schedular or extraschedular 
basis.  Thus, an effective date prior to February 25, 1999, 
for the award of a TDIU is not in order in this case.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to February 25, 1999, for a TDIU 
rating is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


